In an action to recover damages for personal injuries, etc., the defendant Raymond Suarez appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Hubsher, J.), dated January 13, 2000, as denied that branch of his motion which was for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
A rear-end collision with a stopped vehicle creates a prima facie case of liability with respect to the operator of the moving vehicle and imposes a duty of explanation upon him or her (see, Maschka v Newman, 262 AD2d 615; Danza v Longieliere, 256 AD2d 434; Niemiec v Jones, 237 AD2d 267). However, a “driver of a motor vehicle has a duty to keep proper control of that vehicle, and to not stop suddenly or slow down without proper signaling so as to avoid a collision” (Niemiec v Jones, supra, at 268). There exist triable issues of fact concerning whether the defendant Raymond Suarez contributed to the accident by making a sudden stop and in failing to perceive the road conditions ahead (see, Maschka v Newman, supra). O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.